         Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

NORA CANDELARIA, KIMANI
SINGLETON and all others similarly situated
under 29 USC § 216(b),                                  Case No. 2:17-cv-404-KG-SMV

    Plaintiffs,                                         COLLECTIVE AND CLASS ACTION
                                                        COMPLAINT
           v.

HEALTH CARE SERVICE CORPORATION,

    Defendant.

                   STIPULATED PROPOSED FINDINGS AND RECOMMENDED
                DISPOSITION REGARDING JOINT MOTION FOR INTERIM/FINAL
                APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT


         Before the Court is the Joint Motion for Interim/Final Approval of Class and Collective

 Action Settlement. Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil

 Procedure, the Honorable District Judge Gonzales referred this matter to me for a recommended

 disposition. ECF No. 68. The Court held a final fairness hearing on September 14, 2020. ECF

 No. 75.        Having reviewed the parties’ submissions and heard the arguments of counsel, I

 recommend that Judge Gonzales approve the proposed class action settlement as follows.

    I.          INTRODUCTION

         Plaintiffs filed their Unopposed Motion for Preliminary Approval of Class/Collective

 Action Settlement on November 22, 2019. ECF No. 61. On December 5, 2019, the Court granted

 that Motion. After the Court granted preliminary approval and notice was disseminated, no

 objections were raised by any class member and only one class member excluded herself. On

 September 14, 2020, the Court held the final fairness hearing regarding the parties’ proposed class
           Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 2 of 17




action settlement. ECF No.75. The primary issues are: (i) whether the proposed settlement is fair

and reasonable; (ii) whether the incentive award to the named plaintiffs are reasonable; (iii)

whether the requested attorneys’ fee award of 35% of the gross settlement fund, in addition to

litigation expenses and costs, and third-party administrator costs, is reasonable; and (iv) whether

this Court should maintain the confidentiality of the parties’ proposed settlement agreement, as

jointly requested and briefed by the parties.

            Having reviewed the terms of the settlement, I recommend that the settlement agreement

be approved as written and that: (1) the parties’ Rule 23 class settlement and Fair Labor Standards

Act settlement be approved; (2) the incentive award to the Named Plaintiffs be approved; (3) the

attorneys’ fees and other costs be approved; and (4) the parties be permitted to maintain the

confidentiality of the settlement agreement under seal.

     II.         FINDINGS

            Background
            This action was filed on April 3, 2017. (ECF No. 1). Plaintiff Nora Candelaria filed the

lawsuit to recover alleged unpaid overtime wages under both federal and New Mexico state law.

Id. Kimani Singleton joined as a Named Plaintiff on September 7, 2017, when claims under

Illinois state law were added. (ECF No. 25). The case was filed as a collective action under the

Fair Labor Standards Act and as a Rule 23 class action for state wage law claims. Id. Plaintiffs

allege that they were salaried workers who worked more than 40 hours per week without receiving

overtime pay. Id. Defendant denies that any of the Plaintiffs or members of the Settlement Class

were improperly classified and denies that there is any evidence of a willful violation. (ECF No.

26).




10/20/2020 4:47 PM
          Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 3 of 17




             Plaintiffs have vigorously pursued their personal claims as well as the claims of the class.

 The Court held an initial scheduling conference on May 15, 2017. (ECF. No. 7). The scheduling

 order that resulted set a deadline for Plaintiffs to file a Motion for Conditional certification

 pursuant to the FLSA. As the Federal Rules direct, the Parties discussed the possibility of

 settlement very early in the litigation. The Parties agreed to engage in settlement talks, but only

 after a substantial exchange of information.

             The Parties informally exchanged information about the nature of the work performed by

 the potential class members. The Parties spent several months negotiating over which positions

 would be included in the Settlement Class. Ultimately, the Parties defined the class of individuals

 to be included in the Settlement Agreement as:

            The “Settlement Class” includes the 579 individuals who are also identified on
            Exhibit A [to the Settlement Agreement] by coded identification number. The
            Settlement Class is comprised of individuals who worked in New Mexico (“New
            Mexico Class”), individuals who worked in Illinois (“Illinois Class”), and
            individuals who worked in states other than New Mexico and Illinois (“FLSA
            Class”). The Settlement Class is comprised of individuals who worked at some
            point between April 3, 2014, and the present. The FLSA Class is limited to
            individuals working between April 3, 2015, and the present.

            Negotiated Settlement

             After the Parties agreed on the scope of the class, they engaged in an informal exchange

 of information to estimate the alleged damages. Defendant provided detailed payroll and

 attendance records for the class members to Plaintiffs. Both Parties created damage models for

 use at mediation. On February 13, 2019, the Parties mediated the case in Chicago, Illinois with

 the assistance of Michael Dickstein. Mr. Dickstein is an accomplished mediator and over the last

 10 years has been one of a handful of mediators to concentrate on wage and hour litigation.

 During the mediation, the Parties agreed to further refine the damage models, and the mediator




10/20/2020 4:47 PM
          Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 4 of 17




 adjourned the mediation. The Parties had several lengthy teleconferences to identify differences

 in the two models and to reach agreement on the different variables in the models. After months

 of working on the damage models, the Parties were able to resume negotiations and resolve the

 matter.

             Preliminary Approval

             On December 5, 2019, the Court granted preliminary approval of the Settlement

 Agreement in this case. (ECF No. 62). On January 17, 2020, Notice Packets were sent to the

 class members. The Notice informed them that the matter had been resolved through settlement,

 the approximate amount of funds they could receive by returning the opt-in or claim form, and

 how to exclude themselves or object. The Third-Party Administrator (“Analytics”) processed

 the names and addresses of the Settlement Class Members and mailed the approved notice forms

 to the most current mailing address of the 597 Settlement Class Members via USPS First Class

 Mail. (ECF No. 74-1). If a Class Member’s Notice Packet was returned by the USPS as

 undeliverable and without a forwarding address, Analytics performed an advanced address

 search on the addresses by using Experian, a reputable research tool. Id. Analytics used the

 Class Member’s name, previous address, and Social Security Number to locate a current address.

 Id. Thirty-five (35) Notice Packets were returned to Analytics as undeliverable by USPS. Id.

 From the address research, Analytics located twenty-two (22) updated addresses and the Notice

 Packets were mailed to the updated addresses. Id. Three Notice Packets were again returned as

 undeliverable after the address update. Id. In addition, Analytics promptly mailed the Notice

 Packet to updated addresses provided by USPS, Class Counsel, and Class Members. Only

 sixteen (16) out of 597 Notice Packets mailed (2.7%) were ultimately undeliverable. Id. As of

 August 28, 2020, a total of 351 individuals had valid and timely claims. Id.



10/20/2020 4:47 PM
          Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 5 of 17




             In response to the settlement notice, only one individual excluded herself from the

 settlement, and there were no objectors from Settlement Class Members. Id. On February 20,

 2020, a pro se letter was filed with the Court concerning a group of individuals who sought to

 object to the settlement because they were not included in the Settlement Class. On March 5,

 2020, the Court also vacated the initial setting for the final approval hearing. (ECF No. 64). The

 Court requested that the Parties respond to the purported objection by March 19, 2020, which

 they did. (ECF No. 63 and 65). On July 8, 2020, the Court issued an Order finding that the

 group of pro se individuals did not have standing to object to the settlement. (ECF No. 67).

     III.        CONCLUSIONS AND RECOMMENDED DISPOSITION

            The Settlement is Fair, Reasonable, and Adequate
             Under Fed. R. Civ. P. 23(e), “[t]he claims, issues, or defenses of a certified class may be

 settled, voluntarily dismissed, or compromised only with the Court's approval.” Rule 23(e) also

 dictates that “the court may approve [a settlement agreement] only after a hearing, and

 on finding that it is fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2).

             In deciding whether to approve a class settlement, the Court considers whether “(1)

 the settlement was fairly and honestly negotiated, (2) serious legal and factual questions placed

 the litigation's outcome in doubt, (3) the immediate recovery was more valuable than the mere

 possibility of a more favorable outcome after further litigation, and (4) [the parties] believed

 the settlement was fair and reasonable.” Tennille v. Western Union Co., 785 F.3d 422, 434 (10th

 Cir. 2015) (quoting Weinman v. Fid. Capital Appreciation Fund (In re Integra Realty Res.,

 Inc.), 354 F.3d 1246, 1266 (10th Cir. 2004)).

             The settlement amount is fair, reasonable, and adequate in view of the claims presented

 and the risks associated with litigation.


10/20/2020 4:47 PM
          Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 6 of 17




             I find the class counsel and the settlement class representatives have fairly and adequately

 represented and protected the interests of the settlement class for purposes of entering into the

 settlement. I believe the hearing and the evidence before the Court establish that investigation

 conducted to date is sufficient for the parties to have the information they need to act intelligently

 in entering into the agreement, and that the agreement is the result of extensive, good faith, arm’s

 length negotiation between the parties. The settlement negotiations, both with and without the

 use of an experienced wage and hour mediator, were at arm's length with the parties vigorously

 supporting their positions and using objective data where available so factual disputes were

 minimized. Counsel for both sides are experienced and capable lawyers whose recommendation

 of approval has been given due weight. There is no evidence of collusion between the parties or

 their counsel. Consequently, the settlement was fairly and honestly negotiated by counsel and

 the parties.

             Serious questions of law and fact exist, placing the ultimate outcome of this litigation in

 doubt. One ever-present risk was the possibility that neither the collective action under the FLSA

 nor the class claims under the Illinois Minimum Wage Law (“IMWL”) or the New Mexico

 Minimum Wage Act (“NMMWA”) would be certified and remain certified through trial. The

 parties would have faced a long arduous process of litigating myriad individual claims which

 would most likely have taken months, if not years, and would have cost thousands, if not

 hundreds of thousands of dollars. Moreover, the parties vehemently disagreed concerning the

 number of overtime hours allegedly worked by the class members, which ran the risk that an

 award might be much less than the amount obtained in the settlement process. Finally, and more

 significantly, given that the claims were predicated on whether or not the class members were




10/20/2020 4:47 PM
          Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 7 of 17




 exempt from the overtime requirements under state and federal law, the class members faced the

 possibility of losing the case and obtaining nothing.

             I find that the settlement will provide sufficient benefit to the class, result in substantial

 savings of time and money to the Court and the litigants, and further the interest of justice. The

 class members will receive virtually all of the expected value of their unpaid wages and other

 damages. Thus, the value of their immediate recovery outweighs the mere possibility of future

 relief after protracted and expensive litigation.

             The parties agree that the settlement is fair and reasonable. After sending the notices

 approved by the Court, the reaction of the Class has been favorable as evidenced by the absence

 of objections to the settlement and only a single individual excluded herself from the case.

 Counsel for both sides are of the opinion the settlement is fair, reasonable, and adequate.

             The Court has taken its role as fiduciary seriously and has carefully reviewed all of the

 available material prior to reaching this decision. The Court reviewed of the claims-made nature

 of the settlement and noted the absence of a cy pres to receive unclaimed funds. Because the

 class members are receiving virtually all the expected value of the wages and penalties they

 believed they are owed, the dispersion of the unclaimed funds to class members who filed claims

 would represent a windfall to those class members. As such, the Court finds the absence of a cy

 pres and unclaimed funds remaining with Defendant are appropriate under these circumstances.

             The Court reviewed the case law concerning the confidentiality of wage and hour

 settlements. Because all of the individuals who were in the applicable class were provided notice

 of the settlement through the Court-approved notice, any public policy concerns have been

 alleviated. As such, further dissemination of the settlement amount is unnecessary and I



10/20/2020 4:47 PM
          Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 8 of 17




 recommend the Court continue to permit the Parties to maintain the confidential nature of the

 settlement by redacting settlement amounts from public filings and keeping the record of the

 final approving sealed.

             In addition to their portion of the settlement, the two named Plaintiffs, Nora Candelaria

 and Kimani Singleton, will each receive $5,000 for their service to the class members. The Court

 concludes that this is fair and reasonable. The Class Representatives provided a valuable service

 in protecting the rights of all similarly situated individuals under the FLSA, IMWL, and

 NMMWA. They expended much time and effort over years prosecuting this litigation, and they

 actively participated in the litigation and in the negotiations that led up to this settlement.

             The allocation of the settlement awards to the class members was based on each

 individual’s length of service, rate of pay, attendance, available penalties, and a uniform estimate

 of unpaid hours. The allocation is fair, reasonable, and adequate.

             Although the settlement agreement permits up to $20,000 for litigation expenses and

 costs, Plaintiffs seek reimbursement of $12,819.50. These expenses were necessary for the

 parties to litigate this matter and resolve it. This amount is fair and reasonable.

             The third-party administrator’s request for $15,536.35 to administer the settlement is also

 fair and reasonable.

Class Counsels’ Attorneys' Fees and Costs Are Reasonable
            Under Federal Rule of Civil Procedure 23(e), the "claims, issues, or defenses of a certified

class may be settled, voluntarily dismissed, or compromised only with the court's approval." In

2003, Rule 23(h) was adopted to more specifically address fee awards in the class action setting.




10/20/2020 4:47 PM
          Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 9 of 17




Rule 23(h) states, in relevant part, that "[i]n a certified class action, the court may award reasonable

attorney's fees and nontaxable costs that are authorized by law .... " Fed. R. Civ. P. 23(h).

            The Percentage of Fund Method is Appropriate
            The settlement of this case has resulted in a common fund. When counsel obtain a common

fund settlement, they may seek a reasonable attorneys’ fee from the fund as whole. Boeing Co. v.

Van Gemert, 444 U.S. 472, 478 (1980); Blum v. Stenson, 465 U.S. 886, 900 n.l6 (1984) (in

common fund cases, "a reasonable fee is based on a percentage of the fund bestowed on the

class."). The rationale behind allowing the Court to award attorneys’ fees out of the common fund

is that class counsel conferred a benefit to the class as a whole and should be compensated for that

benefit. “A litigant or a lawyer who recovers, preserves, or increases the value of a common fund,

thereby benefitting other persons, may be reimbursed for reasonable fees and expenses from the

fund as a whole.” Boeing Co. v. Van Gemert, 444 U.S. at 478. Additionally, the Tenth Circuit has

stated, “The common fund doctrine ‘rests on the perception that persons that obtain the benefit of

a lawsuit without contributing to its costs are unjustly enriched at the successful litigant's

expense.’” Brown v. Phillips Petroleum Co., 838 F.2d 451, 454 (10th Cir.1988) (quotation

omitted). Thus, the percentage award results “in a sharing of the fees among those benefitted by

the litigation.” Id. The court awards class counsel a fee from the common fund based upon the

court’s analysis of the benefit and value the attorney added in obtaining the settlement for the class;

the court “weighs the interests of the class in light of class counsel’s efforts on their behalf.” In re

Copley Pharm., Inc., 1 F. Supp. 2d 1407, 1409 (D. Wyo. 1998).

            The Tenth Circuit has expressed a preference for determining the reasonableness of a fee

award in a common fund case utilizing the percentage of fund method. See Gottlieb v. Barry, 43

F.3d 474, 483 (10th Cir. 1994); Brown, 838 F.2d at 454. This Court has previously used the



10/20/2020 4:47 PM
         Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 10 of 17




percentage of fund method and rejected the application of lodestar analysis or a lodestar cross

check when applying the percentage of fund method. Barela v. Citi Corp., No. 1:11-cv-506-KG-

GBW, ECF 93 (D.N.M Sept. 15, 2014) (awarding percentage of fund totaling $133,333.33 in

hybrid FLSA and Rule 23 wage and hour case without lodestar cross check) (Gonzales, J.). Other

district courts in New Mexico similarly use the percentage of fund method without a lodestar cross-

check. See, Ramah Navajo v. Jewell, 167 F. Supp. 3d at 1241–42 (D.N.M. 2016); Ramah Navajo

Chapter v. Babbitt, 50 F. Supp. 2d 1091, 1097 (D.N.M. 1999); Ramah Navajo Chapter v.

Kempthorne, Case No. CIV 90-0957 LH/KBM, 2008 WL 11342943, at *5 (D.N.M. Aug. 27, 2008)

(same); Robles v. Brake Masters Sys., Inc., Case No. CIV 10–0135 JB/WPL, 2011 WL 9717448,

at *19 (D.N.M. Jan. 31, 2011); Acevedo v. Sw. Airlines Co., 1:16-CV-00024-MV-LF, 2019 WL

6712298, at *1 (D.N.M. Dec. 10, 2019), report and recommendation adopted, 2020 WL 85132

(D.N.M. Jan. 7, 2020); Daye v. Cmty. Fin. Serv. Ctrs., LLC, 1:14-cv-759-KK-KBM, ECF 195

(D.N.M. August 15, 2019); J.O. v. Dorsey, et al., No. 1:11-cv-254-MCA-GBW, ECF 157 (D.N.M.

Nov. 19, 2014); Willett v. Redflex Traffic Systems, Inc., No. 1:13-cv-1241-JCH-LAM (D.N.M.

Nov. 24, 2016); Dejolie v. T&R Market, Inc., No. 1:17-cv-733-KK-SCY (D.N.M. Dec. 10, 2018);

Jones v. I.Q. Data Int’l, Inc., No. 1:14-cv-130-PJK-GBW, ECF 65; Yazzie v. Gurley Motor Co.,

No. 1:14-cv-555-JAP-SCY, ECF 196 (D.N.M. Oct. 28, 2016). District courts within the Tenth

Circuit but outside of New Mexico agree. Chieftain Royalty Co. v. Marathon Oil Co., 2019 WL

7758915, at *9 (E.D. Okla. Mar. 8, 2019) (awarding 40% fee without lodestar cross check,

explaining that the “lodestar method and lodestar cross-checks are a wasteful use of resources and

are disfavored by the Tenth Circuit.”) (collecting cases); CompSource Oklahoma v. BNY Mellon,

N.A., 2012 WL 6864701, at *8 (E.D. Okla. Oct. 25, 2012) (same); Fankhouser v. XTO Energy,

Inc., 2012 WL 4867715, *3 (W.D. Okla. Oct. 12, 2012); Droegemueller v. Petroleum Devel.




10/20/2020 4:47 PM
         Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 11 of 17




Corp., 2009 WL 961539, *4 (D. Colo. Apr. 7, 2009); Lewis v. Wal–Mart Stores, Inc., 2006 WL

3505851, *2 (N.D. Okla. Dec. 4, 2006); Williams v. Sprint/United Mgmt. Co., 2007 WL 2694029,

at *6 (D. Kan. Sept. 11, 2007); Peck v. Encana Oil & Gas, Inc., , 2018 WL 1010944, at *3 (D.

Colo. Feb. 22, 2018); Farley v. Family Dollar Stores, Inc., 2014 WL 5488897, at *4 (D. Colo. Oct.

30, 2014); Chavez Rodriguez v. Hermes Landscaping, Inc., 2020 WL 3288059, at *5 (D. Kan.

June 18, 2020); Whittington v. Taco Bell of Am., Inc., 2013 WL 6022972, at *6 (D. Colo. Nov. 13,

2013). I find it is appropriate in this case to use the percentage of common fund method without

a lodestar analysis or lodestar cross-check.

            The Percentage Sought by Class Counsel is Reasonable
             Class counsel seek 35% of the gross settlement fund as reasonable attorneys’ fees.

 In Brown, the Tenth Circuit directed that, in determining what percentage would be reasonable,

 courts should review the twelve factors articulated by the Fifth Circuit in Johnson v. Georgia

 Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974). Brown, 838 F.2d at 454.

 The Johnson factors are:

     (1) the time and labor involved; (2) the novelty and difficulty of the questions; (3) the
     skill requisite to perform the legal service properly; (4) the preclusion of other
     employment by the attorney due to acceptance of the case; (5) the customary fee; (6) any
     prearranged fee—this is helpful but not determinative; (7) time limitations imposed by
     the client or the circumstances; (8) the amount involved and the results obtained; (9) the
     experience, reputation, and ability of the attorneys; (10) the undesirability of the case;
     (11) the nature and length of the professional relationship with the client; and (12) awards
     in similar cases.
             Ramah I, 50 F.Supp.2d at 1096 (quoting Johnson, 488 F.2d at 717–19). “[R]arely are

 all of the Johnson factors applicable.” Uselton v. Commercial Lovelace Motor Freight, Inc., 9

 F.3d 849, 854 (10th Cir. 1993); Gudenkauf v. Stauffer Communications, Inc., 158 F.3d 1074,

 1083 (10th Cir. 1998) (trial court need not specifically address each factor in every case). And,




10/20/2020 4:47 PM
         Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 12 of 17




 the weight to each factor varies when the court is awarding fees from a common fund. Brown,

 838 F. 2d at 456.

             I find that the requested attorneys’ fee award of 35% of the gross settlement fund is

 reasonable and in line with similar awards. “Courts have consistently held that the most

 important factor within this analysis is what results were obtained for the class.” Lane v. Page,

 862 F. Supp. 2d 1182, 1254 (D.N.M. 2012). Here, under Defendant’s theory, many, if not all,

 class members would be owed nothing, or at best close to zero. Class Counsel have secured a

 class settlement that provides for a reasonable estimate of damages for all class members given

 the facts of the case and the relative merits of the claims and Defendant’s possible defenses.

             Moreover, applying the Johnson factors demonstrates that the fees and expenses sought

 by Class Counsel are reasonable. First, the time and labor involved supports the fees. In Brown,

 the Tenth Circuit recognized that the differences between common fund cases and statutory fee

 cases cautioned against importing a formal lodestar requirement—the usual starting point in

 statutory fee-shifting cases—into common fund cases. Accordingly, the Tenth Circuit recast the

 nature of the “time and labor” inquiry in common fund cases. While “time and labor” is a factor

 to be considered, the court need not conduct a lodestar analysis to assess it. See Brown, 838 F.2d

 at 456 & n.3; Chieftain Royalty Co. v. XTO Energy, Inc., No. CIV-11-29-KEW, 2018 WL

 2296588, at *3 (E.D. Okla. Mar. 27, 2018); Childs v. Unified Life Ins. Co., 2011 WL 6016486,

 *15 n.10 (N.D. Okla. 2011) (“Because the other Johnson factors, combined, warrant approval of

 the common fund fee sought by Plaintiff’s Counsel, the Court need not engage in a detailed,

 lodestar-type analysis of the ‘time and labor required’ factor.”). The litigation has been ongoing

 for over three years. During that time, Class Counsel has engaged in extensive informal

 discovery concerning the merits of the case, prepared and revised voluminous damage models,



10/20/2020 4:47 PM
         Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 13 of 17




 attended mediation, negotiated beyond mediation, finalized the settlement agreement, worked

 with the claims administrator, and engaged in motion practice for preliminary and final approval.

             Second, the novelty and difficulty of the questions presented support the fees sought by

 Plaintiff’s Counsel. This case involves complex employment law issues concerning the interplay

 between Illinois, New Mexico, and federal law, as well as complicated issues relating to class

 certification.

             Because factors three and nine are closely related, the Court analyzes together the skill

 requisite to perform the legal services properly, and the experience and skill of Class Counsel. I

 find that Class Counsel have significant experience prosecuting complex wage and hour class

 actions and collective actions. Class Counsel represent workers across the country in wage and

 hour matters. Accordingly, the Court finds that Class Counsel's skill and reputation weigh in

 favor of the requested attorneys’ fee and expense award.

             Further, the attorneys’ fees in this case were contingent. This factor weighs in favor of

 the requested attorneys’ fees award, because “[s]uch a large investment of money [and time]

 place[s] incredible burdens upon ... law practices and should be appropriately

 considered.” Feerer v. Amoco Prod. Co., 1998 U.S. Dist. LEXIS 22248, at *33; see also Been v.

 O.K. Indus., Inc., No. CIV-02-285-RAW, 2011 WL 4478766, at *9 (E.D. Okla. Aug. 16,

 2011) (“Courts agree that a larger fee is appropriate in contingent matters where payment

 depends on the attorney's success.”). Class Counsel assumed the risk that the litigation would

 yield no recovery and for years received no compensation for the time and expenses they spent

 during the litigation.




10/20/2020 4:47 PM
         Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 14 of 17




              Four of the Johnson factors examine, in different ways, whether the fee request is

    consistent with the market for legal representation of this type.1 Absent Class Members do not

    have an express, pre-existing attorney-client relationship with Class Counsel. In determining

    how much Class Counsel should be paid for the work done on absent Class Members’ behalf, it

    is appropriate to consider what clients agree to pay their lawyers when a direct attorney-client

    relationship exists.

              Here, after arm’s-length negotiations with Class Counsel, Plaintiffs agreed Class Counsel

    would represent Plaintiff on a 40% contingency fee basis. A fee agreement negotiated at arm’s-

    length in advance is particularly relevant in a contingency case because it reflects the value of

    the service to be provided before the full difficulty and uncertainty of the case is known and

    while the risk of a loss still exists. See Nieberding v. Barrette Outdoor Living, Inc., 129 F. Supp.

    3d 1236, 1250 (D. Kan. 2015) (percentage in representation agreement between plaintiff and

    counsel “provides some market context suggesting that a fee award in this range is a reasonable

    one.”).

              Another way of comparing the fee request to the market for comparable legal services is

    to consider awards in similar cases (Johnson factor #12). I find that the 35% fee request in this

    case is consistent with what many federal courts in this Circuit have awarded in other class

    actions, and with what many federal courts across the country have granted in similar wage and

    hour lawsuits. In re Thornburg Mortg., Inc. Sec. Litig., 912 F. Supp. 2d 1178, 1257 (D.N.M.

    2012) (“Fees in the range of 30–40% of any amount recovered are common in complex and other

    cases taken on a contingency fee basis.”); Cook v. Rockwell Int’l Corp., 2017 WL 5076498, at


1
 These factors are: (5) the customary fee; (6) whether the fee is fixed or contingent; (11) the nature and length of the
professional relationship with the client; and (12) awards in similar cases.



10/20/2020 4:47 PM
         Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 15 of 17




 *1–2 (D. Colo. Apr. 28, 2017) (explaining forty percent fee falls within acceptable range in

 Tenth Circuit); Shaw v. Interthinx, Inc., 2015 WL 1867861, at *6 (D. Colo. Apr. 22, 2015)

 (finding 1/3 of $6 million dollar fund, or $2 million, in wage and hour case to be “well within

 the percentage range approved in similar cases”) (collecting cases); Campbell v. C.R. England,

 Inc., , 2015 WL 5773709, at *6 (D. Utah Sept. 30, 2015) (awarding 1/3 of $5,000 fund in FLSA

 collective action). Blanco v. Xtreme Drilling & Coil Services, Inc., 2020 WL 4041456, at *5 (D.

 Colo. July 17, 2020) (awarding 38% fee of $850,000 settlement in wage hybrid action because

 it was in “line with the customary fees and awards in similar cases”); Peck, 2018 WL 1010944,

 at *3 (D. Colo. Feb. 22, 2018) (finding 37.5% fee in wage and hour hybrid action to be “well

 within the range for a contingent fee award”) (collecting cases); Farley., 2014 WL 5488897, at

 *4 (D. Colo. Oct. 30, 2014) (30.3% fee of $2.3 million fund in wage and hour hybrid action);

 Whittington, 2013 WL 6022972, at * 6 (explaining that the fees and costs of 39% of the fund

 were “within the normal range for a contingent fee award” in wage and hour hybrid class action);

 Shaulis v. Falcon Subsidiary LLC, 2018 WL 4620388, at *2 (D. Colo. Sept. 26, 2018) (finding

 1/3 of common fund to be reasonable because the award was similar to fee awards in “similar

 wage and hour cases in this District”); Williams, 2007 WL 2694029, at *6 (awarding 35% fee in

 employment class action); 4 Newberg On Class Actions § 14:6 (4th ed. 2002) (“Empirical studies

 show that, regardless whether the percentage method or the lodestar method is used, fee awards

 in class actions average around one-third of the recovery.”); Enegren v. KC Lodge Ventures LLC,

 2019 WL 5102177, at *9 (D. Kan. Oct. 11, 2019) (awarding 40% of fund in wage collective

 action); In re Bank of Am. Wage & Hour Employment Litig., 10-MD-2138-JWL, 2013 WL

 6670602, at *3 (D. Kan. Dec. 18, 2013) (awarding 18.25 million plus up to $900,000 in costs

 from $73 million dollar settlement fund in hybrid wage case).




10/20/2020 4:47 PM
         Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 16 of 17




             Additionally, I find that the time and effort that this case has taken and the complexity of

 the issues would make it undesirable to many attorneys. See Been v. O.K. Indus., Inc., 2011 WL

 4478766, at *10 (finding that the time and effort expended in an expensive litigation made a class

 action undesirable for class counsel). Under Defendant’s theory, the Plaintiff and Class Members

 would be owed zero. Furthermore, the legal theories involved required substantial expertise in

 the wage and hour field. Many attorneys would not have understood the nuanced arguments

 asserted, nor would they have been able to discern whether the Plaintiff even had a viable claim.

 Additionally, other lawyers may not have had the expertise to ascertain and evaluate the possible

 damages awards potentially available to the Class Members in this case. Thus, the work of

 Plaintiffs’ Counsel provided a significant benefit to the Class Members. Had this case not settled,

 Plaintiffs’ Counsel would have vigorously litigated the case without any promise of success and

 compensation. Yet, Defendant could win the case at any step in the process. I accordingly find

 that this factor weighs in favor of approving the requested award for attorneys’ fees and costs.

             Applying the relevant factors, I recommend that the Court approve the requested award

 of attorneys’ fees and that such fees and costs will be paid as provided in the Settlement

 Agreement.

Interim Order
            I recommend that this settlement be approved on an interim basis and that the approval be

considered a final approval after November 25, 2020. The Class Action Fairness Act (“CAFA”)

requires that defendants who settle any class action in federal court provide notice of the settlement

to the federal and relevant state governments. See 28 U.S.C. §1711. The notices must be sent (1)

within 10 days after the proposed settlement is filed in court (28 U.S.C. §1715(b)), and (2) at least

90 days before final approval is granted (28 U.S.C. §1715(d)). The notices were sent on August



10/20/2020 4:47 PM
      Case 2:17-cv-00404-KG-SMV Document 83 Filed 10/30/20 Page 17 of 17




27, 2020. Consequently, I recommend the settlement be approved on an interim basis at this time,

and that the approval be considered final upon expiration of the relevant 90 day CAFA period on

November 25, 2020. If any issues are raised by state or federal officials, then I recommend the

Interim Order remain in place until the issues are addressed.

   IV.      CONCLUSION

         For the reasons set forth herein, I recommend interim/final approval of the settlement and

that the Court enter the Order submitted by the Parties as the Interim/Final Approval Order.

                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge

                                             Electronically approved on October 20, 2020 by:
 Respectfully Submitted by:
                                             /s/ Mark D. Temple
 /s/J. Derek Braziel                         Mark D. Temple
 J. Derek Braziel                            Texas State Bar No. 00794727
 BRAZIEL DIXON, LLP                          BAKER & HOSTETLER, LLP
 Texas Bar No. 24087532                      811 Main Street, Suite 1100
 1910 Pacific Ave., Suite 12001              Houston, TX 77002-6110
 Dallas, Texas 75201                         Telephone: +1 713 751 1600
 214-749-1400 – Office                       Facsimile: +1 713 751 1717
 214-749-1010 – Fax                          mtemple@bakerlaw.com
 jdbraziel@l-b-law.com
                                             Adam J. Weiner
 Jack Siegel                                 REED SMITH LLP
 SIEGEL LAW GROUP PLLC                       10 S. Wacker Drive, 40th Floor
 Texas Bar No. 24070621                      Chicago, IL 60606
 2820 McKinnon, Suite 5009                   Telephone: +1 312 207 2841
 Dallas, Texas 75201                         Facsimile: +1 312 207 6400
 P: (214) 790-4454                           ajweiner@reedsmith.com
 www.4overtimelawyer.com
                                             Randy S. Bartell
 ATTORNEYS FOR PLAINTIFF                     MONTGOMERY & ANDREWS, P.A.
                                             P.O. Box 2307
                                             Santa Fe, NM 87504-2307
                                             Telephone: +1 505 986 2678
                                             rbartell@montand.com

                                             ATTORNEYS FOR DEFENDANT
